department of the treasury internal_revenue_service washington d c date feb contact person contact number dp ec e0 tee uniform issue list legend t c dear sir or madam this is in reply to your rulings request of date as modified by your letter of c pursuant to section of its assets to date on t's proposed transfer of all b of the internal_revenue_code t a charitable_trust and c a nonprofit charitable corporation are each exempt from federal_income_tax under sec_501 of the code and are private_foundations under t sec_509 of the code will notify the internal revenue will transfer all service of its intent to terminate its private_foundation_status pursuant to sec_507 a if t has any expenditure_responsibility grant s outstanding of the code and will terminate c will continue t's expenditure under sec_4945 of the code at the time of its transfer responsibility as to such grant s t and c are effectively controlled by the same individuals after its transfer t its assets to c of the following rulings are requested code the proposed transfer will not result in the termination of t's private_foundation statu sec_1 within the meaning of code sec_507 or the imposition of any termination_tax pursuant or to reorganization between private_foundations within the meaning of code sec_507 a significant disposition of assets to one or more private_foundations within the because it meaning of sec_1_507-3 of the income_tax regulations organization adjustment constitute c section other but will an is after t transfers its assets to c and subsequently notifies the internal_revenue_service of its intent to terminate under sec_507 no tax will be due pursuant to code sec_507 because t will have no assets under code sec_507 and sec_1_507-3 a of the income_tax regulations c will not be treated as a newly-created organization under regulation a c will be treated as if and sec_507 through of the code it were t for purposes of chapter the proposed transfer will not give rise to net_investment_income and will not constitute a sale_or_other_disposition within the meaning of code sec_4940 c a the proposed transfer will not constitute an act of self-dealing within the meaning of sec_4941 of the code between t and c t's distribution requirement for the taxable_year of the proposed transfer may be fulfilled t will not be required to comply with the recordkeeping requirements of code section by c g b and t will not be subject_to tax pursuant to sec_4942 of the code the proposed transfer will not constitute a taxable_expenditure under code sec_4945 and t will not be required to exercise expenditure_responsibility with respect to the transfer c not t expenditure_responsibility grants made by t prior to the proposed transfer will be required to exercise expenditure_responsibility with respect to any under regulation sec_1_507-1 and a i t- will not be required to file the annual information_return required by code sec_6033 for any taxable_year following the taxable_year in which the proposed transfer occurs if during the subsequent taxable years t has neither legal nor equitable_title to any assets and engages in no activity provided that upon t's liquidation dissolution or termination t a return required by sec_6043 will file sec_501 of the code provides for the exemption from federal_income_tax of nonprofit_organizations organized and operated exclusively for charitable and or the other exempt purposes stated in that section sec_509 of the code describes organizations exempt from federal_income_tax under sec_501 of the code that are private_foundations subject_to the provisions of chapter of the code sec_507 of the code and sec_1_507-1 of the regulations provide that a private_foundation may voluntarily terminate its private_foundation_status by submitting to the commissioner a statement of its intention to terminate its private_foundation_status and by paying the termination_tax imposed under sec_507 of the code dt sec_507 of the code imposes an excise_tax on a private_foundation which voluntarily terminates its status as a private_foundation under sec_507 of the code this sec_507 tax is equal to the lower_of a the aggregate tax_benefit that has resulted from the foundation's exemption from federal_income_tax under sec_501 c of the code or b the value of the net assets of the foundation sec_507 of the code provides that for purposes of sec_507 of the code the value of the net assets of the private_foundation shall be determined at whichever time the value is higher the first day on which action is taken by the organization which culminates in its ceasing to be a private_foundation or the date on which it ceases to be a private_foundation sec_507 b of the code concerns the transfer of assets by one private_foundation transferee private private_foundations and provides that each to foundation shall not be treated as a newly created organization or more other one sec_1_507-3 c of the regulations indicates that a transfer under sec_507 of the code includes a transfer of assets from one private_foundation to one or more other private_foundations pursuant to any reorganization including a significant disposition of or more of the transferor foundation's assets sec_1_507-3 a of the regulations indicates that in a transfer of assets from one private_foundation to one or more private_foundations pursuant to a reorganization each transferee private_foundation shall not be treated as a newly created organization but shall succeed to the transferor's aggregate tax benefits under sec_507 of the code sec_507 of the code provides in general that the aggregate tax benefits of an exempt_private_foundation refer to the value of its exemption from federal_income_tax and the deductions taken by its donors during its existence sec_1_507-1 b of private_foundation which transfers all of its assets is not required to file annual information returns required by sec_6033 of the code for its tax years after the tax_year of its transfer when it has no assets or activities the regulations provides that a sec_1_507-3 of the regulations indicates that a transferor private_foundation is required to meet its charitable distribution_requirements under sec_4942 of the code even for any taxable_year in which it makes a transfer of its assets to another private_foundation pursuant to sec_507 of the code sec_1_507-3 of tax provisions listed therein will carry over to any transferee private_foundation that is given a transfer of assets from a transferor private_foundation pursuant to sec_507 of the code the regulations provides that certain on sec_1_507-3 i of the regulations indicates that if a transferor private_foundation a private_foundation effectively controlled directly or indirectly by the transfers assets to the transferor private_foundation the same person or persons who effectively it were the transferor foundation for purposes of transferee foundation will be treated as if sec_4940 through and sec_507 through of the code the transferee is treated as the transferor in the proportion which the fair_market_value of the transferor's assets that were transferred bears to of the assets of the transferor immediately before the transfer fair_market_value of control the all in accordance with revrul_78_387 c b concerns a private_foundation that transferred of its assets to another private_foundation that was effectively controlled by the samé all persons the regulations the transferee foundation is treated as the transferor foundation and thus the transferee can use its transferor's excess qualifying distributions carryover if any under sec_4942 i of the code to reduce the transferee's distributable_amount under sec_4942 of the code by the amount if any of its transferor's excess qualifying distributions carryover under sec_4942 of the code a i of section sec_1_507-4 b of the regulations provides that the tax on termination of private_foundation_status under sec_507 of the code does not apply to a transfer of assets pursuant to sec_507 of the code sec_1_507-1 and a transferor foundation's transfer of assets under sec_507 of the code will not constitute any termination of the transferor foundation's status as a private_foundation the regulation sec_1_507-3 of provide that sec_4940 of the code imposes excise_tax on certain investment_income of a private_foundation sec_4941 of the code imposes excise_tax on an act of self-dealing between a private_foundation and any of its disqualified persons under sec_4946 of the code sec_53_4946-1 of the foundation and similar excise_taxes regulations provides that for purposes of self-dealing under sec_4941 of the code an exempt_organization under sec_50 c of the code is not a disqualified_person sec_4942 of the code provides that a private_foundation must expend qualifying distributions under sec_4942 of the code for exempt purposes distribution sec_4942 a of the code provides that a private_foundation does not make any a an organization controlled by the transferor or by one or more of the an operating qualifying contribution to transferor's foundation under sec_4942 of the code under sec_4942 of private_foundation that the code where its disqualified_distribution persons not ii or i is is a a sec_4942 of the code provides that a transferor private_foundation in order to have a qualifying_distribution for its grant to another private_foundation must have adequate_records as required by sec_4942 of the code to show that the transferee foundation in fact subsequently made a qualifying_distribution that is equal to the amount of the transfer received and that is paid out of the transferee's own corpus within the meaning of sec_4942 of the code the transferee's qualifying_distribution must be expended before the close of the transferee's first tax_year after the transferee's tax_year in which it received the transfer sec_4945 of the code imposes tax upon a private foundation's making of any taxable_expenditure under sec_4945 of the code sec_4945 d of order to avoid making a taxable_expenditure a transferor private_foundation must exercise expenditure_responsibility under sec_4945 of the code on its grants to another private_foundation the code requires that in sec_4945 d of the code provides that a taxable_expenditure includes any amount expended by a private_foundation for purposes other than the charitable or other purposes under sec_170 of the code sec_4945 of the code defines expenditure_responsibility in terms of a grantor private_foundation requiring proper reports from a grantee private_foundation on the grantees uses of a grant sec_53_4945-6 and sec_1_507-3 of the regulations allow a private_foundation to its assets pursuant to sec_507 b of the code to organizations make transfers of exempt from federal_income_tax under sec_501 c of the code including private_foundations without the transfers being taxable_expenditures under sec_4945 of the code sec_6043 of the code and sec_1_6043-3 of the regulations provides that a private_foundation must file its return with respect to its dissolution t will transfer all of its assets to c your requested rulings are discussed below analysi sec_1 under sec_1_507-3 of the regulations a transfer under sec_507 of the code includes a transfer of assets from one private_foundation to another private_foundation pursuant to any reorganization or liquidation including a significant disposition of or more of the transferor foundation's assets its assets t's its assets under sec_1_507-3 of the transfer will be a significant disposition of regulations and thus will be a transfer under sec_507 b of the code will transfer all because t of nye under sec_1_507-3 of the regulations t's transfer of its assets under sec_507 bi of the code to c will not terminate t's private_foundation_status under sec_509 of the code under sec_1_507-4 of the regulations t's transfer of its assets under section c will not result in termination_tax under sec_507 of the b of the code to code under sec_507 of the code the value of x's assets after it has transferred all of its thus t's voluntary notice of termination of its private_foundation assets to t will be zero status pursuant to sec_507 will not result in tax under sec_507 of the code under sec_507 of the code when t notifies the internal_revenue_service at least one day after t transfers all of its net assets to c of its intent to voluntarily terminate its private_foundation_status pursuant to sec_507 of the code t will thus terminate its private_foundation_status pursuant to that sec_507 of the code under sec_1_507-3 a of the regulations the transfer of t's assets to c pursuant to not being considered a newly created result in c's sec_507 of the code will organization under section its transferor t for purposes of chapter of the code and for sec_507 through of the code a i of the regulations transferee c be treated as will under sec_4940 of the code t's transfer of its assets to c will not result in any_tax under sec_4940 of the code under sec_4941 of the code t's transfer of assets to c will not be an act of self- dealing because the transfer will be for exempt purposes to c an organization exempt from federal_income_tax under sec_501 of the code which is not a disqualified_person for purposes of sec_4941 of the code pursuant to sec_53_4946-1 of the regulations wort under sec_1_507-3 a i of the regulations transferee c its transferor t after t's transfer of all of its assets to c pursuant to sec_507 of the code t's excise_tax liability under sec_4942 of the code for its final tax_year may be satisfied by c so that t will then owe no tax under sec_4942 of the code after c's payment of such tax of t thus after t transfers all of its assets to c be treated as will under sec_1_507-3 of the regulations t's recordkeeping requirement if any under sec_4942 of the code will not apply after t transfers all of its assets to c under sec_53_4945-6 c of the regulations a private_foundation can make a transfer of its assets pursuant to sec_507 b of the code to an exempt_organization under sec_501 of the code including a private_foundation without the transfer being a taxable_expenditure under sec_4945 of the code thus t's transfer of assets to c will not be a taxable_expenditure under sec_4945 of the code and will not subject t to tax under that section the regulations provides that where a a of of section private_foundation section its assets to an exempt_organization under sec_501 of the code transfers all no pursuant to expenditure_responsibility requirement under sec_4945 of the code thus t will not have to exercise expenditure_responsibility under sec_4945 of the code with respect to t's transfer of all of its assets to c the code the transferor private_foundation ha sec_507 of as in example of sec_1_507-3 i of the regulations because transferee c will be treated as its transferor t c must continue any outstanding expenditure_responsibility of t under sec_4945 of the code with respect to any expenditure_responsibility grants made by t prior to t's transfer that remain outstanding as of the transfer of t's assets to c under sec_1_507-1 of the regulations t will not be required to file any returns under sec_6033 of the code for any_tax year subsequent to the tax_year in which t transfers all of its assets to c when t will have no assets t will file its return required by sec_6043 of the code accordingly we rule t's transfer of all its assets to c will not result in the termination of t's private_foundation_status pursuant to sec_507 of the code or the imposition of any termination_tax under sec_507 c of the code but will constitute a reorganization between private_foundations t and c within the meaning of sec_507 of the code after t transfers all c and subsequently notifies the internal_revenue_service of its intent to terminate under sec_507 of the code no tax will be due from t pursuant to sec_507 because t will have no assets its assets to of under sec_507 and sec_1_507-3 of the regulations c treated as a newly-created organization will not be under sec_1_507-3 of the regulations c purposes of chapter and sec_507 through of the code will be treated as if it were t for t's transfer will not result in tax on investment_income under sec_4940 of the code t's transfer will not be an act of self-dealing under sec_4941 of the code t's distribution requirement for the taxable_year of the transfer may be fulfilled by c will not be subject_to tax pursuant to sec_4942 of the code comply with the recordkeeping requirements of sec_4942 of the code t t will not be required to t's transfer will not constitute a taxable_expenditure under sec_4945 of the code and t will not be required to exercise expenditure_responsibility with respect to its transfer of all of its assets to c c will be required to exercise any continuing expenditure_responsibility under sec_4945 of the code with respect to any expenditure_responsibility grants made by t prior to t's transfer which remain outstanding at the time of the transfer under sec_1_507-1 b and a i t will not be required to file its annual information_return required by sec_6033 of the code for any taxable_year following the taxable_year in which t's transfer occurs if during the subsequent taxable years t has neither legal upon t's termination t will file its final information_return required by sec_6043 of the code to any assets and engages in nor equitable_title activity no because this letter could help to resolve any questions please keep it in your permanent records and include a copy in your annual return form_990-pf this ruling letter is directed only to the organizations that requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely signed gesland a carter garland a carter manager exempt_organizations technical group fd
